--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of November 16, 2007 (the
“Agreement”) by and between China Recycling Energy Corporation, a Nevada
corporation (the “Company”), on the one hand, and  Carlyle Asia Growth Partners
III, L.P., a limited partnership organized under the Laws of the Cayman Islands
(“CAGP”), and CAGP III Co-Investment, L.P., a limited partnership organized
under the Laws of the Cayman Islands (together with CAGP, the “Stockholders”),
on the other hand.  

The Agreement is made pursuant to that Stock and Notes Purchase Agreement dated
November 16, 2007 (the “Purchase Agreement”) by and among the Company and its
subsidiaries and the Stockholders, which provides for, among other things, the
issuance and sale of (i) 4,066,706 shares of Common Stock (as defined below) of
the Company (the “Purchased Shares”), (ii) a 10% Senior Secured Convertible
Note, in the principal amount of US$5,000,000 (the “First Note”), and (iii) a 5%
Senior Secured Convertible Note, in the principal amount of US$15,000,000
Company (the “Second Note”, and together with the First Note, the “Notes”).

As an inducement to the Stockholders to enter into the Purchase Agreement, and
in satisfaction of one of the conditions to the obligations of the Stockholders
thereunder, the Company agrees with the Stockholders as follows:

Section 1.

Definitions.

As used in the Agreement, the following terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that (a)
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, (b) is an
officer, director, general partner, trustee or manager of such Person, or of a
Person described in clause (a) of this sentence, or (c) is a Relative of such
specified Person or of an individual described in clause (a) or (b) of this
sentence.  As used in this definition, “Relative” means with respect to any
individual, (i) such individual’s spouse, (ii) any direct descendent, parent,
grandparent, great grandparent or sibling (in each case, whether by blood or
adoption) of such individual or such individual’s spouse, and (iii) any spouse
of a Person described in clause (ii) of this sentence.

“Business Day” means any day other than a Saturday or Sunday or any day on which
banks in the State of New York are required or authorized to be closed.

“Commission” means the Securities and Exchange Commission or any other agency at
the time administering the Securities Act.

“Closing Date” has the meaning set forth in the Subscription Agreement.

“Common Stock” means the common stock, $0.001 par value per share, of the
Company.

“Deemed Underwriter Inspectors” shall have the meaning set forth in Section
3(s).

“Effective Date” shall have the meaning set forth in Section 2(a).

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed pursuant to Section 2 hereunder, the earlier of (a) the 120th
calendar day following the Filing Date (or 150th calendar day following the
Filing Date in the event of a full review by the Commission) and (b) the fifth
(5th) Business Day following the date on which the Company is notified by the
Commission that the Registration Statement will not be reviewed or is no longer
subject to further review and comments.

1

--------------------------------------------------------------------------------



“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Electing Holder” shall have the meaning set forth in Section 3(a).

“Electing Holder Questionnaire” shall have the meaning set forth in Section
2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.

“Filing Date” means, with respect to the Registration Statement required to be
filed pursuant to Section 2 hereunder, unless such other date is agreed to by
the Holders, in its sole discretion, the earlier of (A) the date on which such
Registration Statement is deemed to be filed initially with the Commission and
(B) (i) the 120th calendar day following the date hereof, or (ii) if the Second
or Third Closing (as defined in the Purchase Agreement) has not occurred as of
such 120th calendar day, then in respect of the Registrable Shares in respect of
the First Note, such 120th calendar day, and in respect of Registrable Shares in
respect of the Purchased Shares and/or Second Note, as applicable, as soon as
reasonably practicable following the Second Closing and the Third Closing, as
applicable, but in no event later than the 30th calendar day after the Third
Closing.

“Free Writing Prospectus” means a free writing prospectus as defined in Rule 405
under the Securities Act.

“Holders” means the Stockholders or any transferee of such Registrable Shares
and the rights under this Agreement pursuant to Section 10 hereof.  

“Issuer Free Writing Prospectus” means an issuer free writing prospectus as
defined in Rule 433 under the Securities Act.

“Permitted Free Writing Prospectus” shall have the meaning set forth in Section
6.

“Person” shall be construed in the broadest sense and means and includes a
natural person, a partnership, a corporation, an association, a joint stock
company, a limited liability company, a trust, a joint venture, an
unincorporated organization and any other entity and any federal, state,
municipal, foreign or other government, governmental department, commission,
board, bureau, agency or instrumentality, or any private or public court or
tribunal.

2

--------------------------------------------------------------------------------



“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Shares covered by the Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

“Registrable Shares” means the Restricted Shares purchased by the Holders
pursuant to the Purchase Agreement.

“Registration Statement” means, as the context requires,  the registration
statement required to be filed pursuant to Section 2 or Section 3 hereunder,
including any appplicable Prospectus, amendments and supplements to the
registration statement or applicable Prospectus, including pre- and
post-effective amendments, and all exhibits thereto, and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statement.

“Restricted Shares” means shares of Common Stock, shares of Common Stock issued
as a dividend or other distribution with respect to or in exchange for or in
replacement of shares of Common Stock, and shares of Common Stock issuable upon
exercise, exchange or conversion of any other securities which by their terms
are exercisable or exchangeable for or convertible into Common Stock (including
the Notes).  As to any particular Restricted Shares held by a Holders, once
issued, such Restricted Shares shall cease to be Restricted Shares when (i) all
such shares of Common Stock have been disposed of pursuant to such effective
registration statement, (ii) all such shares of Common Stock are eligible to be
sold or distributed pursuant to Rule 144(k) in a single transaction by the
Holders, or (iii) they shall have ceased to be outstanding.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (including, without limitation,
Rule 144A).

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 430A” means Rule 430A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

3

--------------------------------------------------------------------------------



“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect from time to time.

“Holders” has the meaning set forth in the Preamble to this Agreement.

“Purchase Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Trading Day” means a day on which the Common Stock is trading on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq Global Market or the OTC Bulletin Board.

Section 2.

Mandatory Registration.

(a)

On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all of the
Registrable Shares for an offering to be made on a continuous basis pursuant to
Rule 415, or if Rule 415 is not available for offers or sales of the Registrable
Shares, for such other means of distribution of Registrable Shares as the
Holders may specify.  The Registration Statement required hereunder shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Shares on Form S-3, in which case the Registration Statement shall
be on another appropriate form in accordance herewith).  The Registration
Statement required hereunder shall contain (except if otherwise directed by the
Holders) the “Plan of Distribution” attached hereto as Annex A.  The Holders
agrees to furnish to the Company a completed questionnaire in the form attached
to the Agreement as Annex B (an “Electing Holder Questionnaire”) not less than
five (5) Trading Days prior to the applicable Filing Date.  

Subject to Section 2(b), the Company shall use its best efforts to cause the
Registration Statement to be declared effective under the Securities Act (unless
it becomes effective automatically upon filing) as promptly as possible after
the filing thereof (but such effectiveness date shall not be later than the
Effectiveness Date), and shall use its best efforts to keep such Registration
Statement continuously effective under the Securities Act (including the filing
of any necessary amendments, post-effective amendments and supplements) until
such date when there are no longer any Registrable Shares outstanding (the
“Effectiveness Period”).  The Company shall telephonically request effectiveness
of the Registration Statement (unless it becomes effective automatically upon
filing) as of 5:00 pm Eastern Standard Time on a Trading Day.  The Company shall
promptly notify the Holders via facsimile or email of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission (if possible, otherwise as soon as
practicable on the following Trading Day), which shall be the date requested for
effectiveness of a Registration Statement (the “Effective Date”), unless the
Registration Statement becomes automatically effective upon filing, in which
case the “Effective Date” shall be the date on which the Registration Statement
was filed.  The Company shall, by 9:30 am Eastern Standard Time on the Trading
Day immediately after the Effective Date, file a Rule 424(b) prospectus with the
Commission.

4

--------------------------------------------------------------------------------



(b)

If: (1) the Registration Statement is not filed on or prior to the Filing Date
(it being understood that if the Company files the Registration Statement
without affording the Holders the opportunity to review and comment on the same
as required by Section 4(c), the Company shall not be deemed to have satisfied
Section 2(b)(1)); or (2) the Registration Statement does not become
automatically effective or is not declared effective by the Commission on or
before the Effectiveness Date or (3) after the Effective Date, a Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Shares for which it is required to be effective, or the Holders are
not permitted to utilize the Prospectus therein to resell such Registrable
Shares in either event for thirty (30) consecutive calendar days during any
12-month period (provided, no suspension period may begin until at least twelve
(12) months have passed since any previous suspension period) (any such failure
or breach being referred to as an “Event,” and for purposes of Section 2(b)(1)
or Section 2(b)(2) the date on which such breach occurs, and for purposes of
Section 2(b)(3) the date on which such thirty (30) calendar day period is
exceeded, being referred to as an “Event Date”), then in addition to any other
rights or remedies the Holders may have hereunder or under applicable law, the
Holders shall receive from the Company, on the Event Date and each thirty (30)
day anniversary of the Event Date until the applicable Event is cured with
respect to each Restricted Share, as liquidated damages and not as a penalty,
cash in an amount equal to 1.0% of the purchase price paid for the (x) the Notes
then held by the Holders and not yet converted into shares of Common Stock, and
(y) shares of Common Stock purchased under the Purchase Price or shares of
Common Stock obtained upon conversion of the Notes (or, in each case, a pro rata
portion thereof if the period is less than thirty (30) calendar days); provided,
however, that in no event shall the aggregate amounts paid as liquidated damages
exceed 1.0% in any thirty (30) calendar day period.  For purposes of the
preceding sentence, the applicable Event shall be deemed to be cured on: (x) in
the case of Section 2(b)(1), the date on which such Registration Statement is
filed, (y) in the case of Section 2(b)(2), the date on which such Registration
Statement becomes effective and (z) in the case of Section 2(b)(3), the date on
which such Registration Statement becomes effective again or any Prospectus
becomes usable again, as applicable.  Such payments shall be made to each
Investor in cash not later than three (3) Business Days following the Event Date
or end of each thirty (30) calendar day period, as applicable.

(c)

In the event that, in the reasonable judgment of the Company, it is advisable to
suspend use of a Registration Statement or Prospectus therein due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify the Holders to such effect, and, upon
receipt of such notice, the Holders shall immediately discontinue any sales
of Registrable Shares pursuant to such Registration Statement and/or Prospectus
until the Holders have received copies of a supplemented or amended prospectus
or until the holders are advised in writing by the Company that the then current
prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
prospectus.  Notwithstanding anything to the contrary herein, the Company shall
not exercise its rights under the preceding sentence to suspend sales
of Registrable Shares for a period in excess of sixty (60) consecutive calendar
days during any 12-month period; provided, no suspension period may begin until
at least twelve (12) months have passed since any previous suspension period.

5

--------------------------------------------------------------------------------



(d)

The Holders acknowledge that the SEC has recently given enhanced scrutiny to
registration statements attempting to register the resale of shares obtained by
purchasers in private placements and that such SEC reviews have resulted in
registrants being denied the use of Rule 415(a)(1)(i).  Accordingly, the Holders
agree that (i) the Company shall not be obligated to pay any amount of
liquidated damages under subsection (b) above in the event a Registration
Statement is not declared effective on or prior to the Event Date solely as a
result of or in connection with a determination by the SEC that either the
Company or the Holders are ineligible to rely on Rule 415(a)(1)(i) under the
Securities Act with respect to the registration of any of the Registrable
Securities for resale by the Holders on a continuous or delayed basis; provided,
that the Company shall thereafter use its commercially reasonable efforts to
find alternative methods to register the Registrable Securities with the SEC for
resale; and (ii) in the event the Company, after conducting a pre-filing
conference with the SEC, if possible, reasonably determines that it is unable
to, or it is inadvisable for the Company to attempt to, register all of the
Registrable Securities in a single Registration Statement, the Company may elect
to fulfill the registration requirements of this Agreement by registering the
Registrable Securities in two or more Registration Statements, provided that the
Company shall use its best efforts to file each subsequent Registration
Statement no later than the earlier of (A) 60 days following the date on which
the last of the Registrable Securities registered under the preceding
Registration Statement were sold or (B) 6 months following the date on which the
preceding Registration Statement was declared effective.

Section 3.

Incidental Registration.

(a)

If at any time from and after the date hereof, the Company proposes to register
any of its securities under the Securities Act (other than (A) any registration
of public sales or distributions solely by and for the account of the Company of
securities issued (x) pursuant to any employee benefit or similar plan or any
dividend reinvestment plan, or (y) pursuant to a S-4 registration in connection
with the acquisition of the Company, or (B) pursuant to Section 2 hereof),
either in connection with a primary offering for cash for the account of the
Company or a secondary offering, the Company will, each time it intends to
effect such a registration, give written notice to all Holders at least ten (10)
but no more than thirty (30) business days prior to the expected initial filing
of a Registration Statement with the Commission pertaining thereto, informing
such Holders of its intent to file such Registration Statement, the expected
filing date, and of the Holders’ rights to request the registration of the
Registrable Shares held by such Holder (the “Company Notice”).  Upon the written
request of any Holder made within ten (10) business days after any such Company
Notice is given (which request shall specify the Registrable Shares intended to
be disposed of by such Holder or its transferees and, unless the applicable
registration is intended to effect a primary offering of Shares for cash for the
account of the Company, the intended method of distribution thereof), the
Company will use its reasonable best efforts to effect the registration under
the Securities Act of all Registrable Shares which the Company has been so
requested to register by such Holders to the extent required to permit the
disposition (in accordance with the intended methods of distribution thereof or,
in the case of a registration which is intended to effect a primary offering for
cash for the account of the Company, in accordance with the Company’s intended
method of distribution) of the Registrable Shares so requested to be registered,
including, if necessary, by filing with the Commission a post-effective
amendment or a supplement to the Registration Statement or the related
Prospectus or any document incorporated therein by reference or by filing any
other required document or otherwise supplementing or amending the Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Registration Statement or by
the Securities Act, any state securities or blue sky laws, or any rules and
regulations thereunder; provided, however, that if, at any time after giving
written notice of its intention to register any securities and prior to the
effective date of the Incidental Registration Statement filed in connection with
such registration, the Company shall determine for any reason not to register or
to delay registration of such securities, the Company may, at its election, give
written notice of such determination to each Holder and, thereupon, (A) in the
case of a determination not to register, the Company shall be relieved of its
obligation to register any Registrable Shares in connection with such
registration (but not from its obligation to pay the Registration Expenses
incurred in connection therewith), and (B) in the case of a determination to
delay such registration, the Company shall be permitted to delay registration of
any Registrable Shares requested to be included in such Registration Statement
for the same period as the delay in registering such other securities.  The
registration rights granted pursuant to the provisions of this Section 3(a)
shall be in addition to the registration rights granted pursuant to the other
provisions of this Agreement.

6

--------------------------------------------------------------------------------



(b)

The Company shall be required to include in the registration pursuant to this
Section 3 the percentage of the Registrable Shares held by the Holders in such
registration as will equal the fraction, (x) the numerator of which shall be the
number of all the Registrable Shares and (y) the denominator of which shall be
the number of shares of the outstanding capital stock of the Company on a
fully-diluted basis, in each case, immediately prior to the effectiveness of
such registration statement.  The number of Registrable Shares to be included in
the Incidental Registration shall be allocated pro rata among the Holders
thereof requesting inclusion in such registration on the basis of the number of
securities requested to be included by all such Holders.

(c)

If the registration pursuant to this Section 3 is underwritten and in the good
faith judgment of the managing underwriter the inclusion of the Registrable
Shares requested to be registered would interfere with the successful marking of
the offering, then the number of Registrable Shares to be included in the
offering will be reduced to such smaller number with the participation in the
offering to be in the following order of priority: (1) first, the securities to
which the Company proposes to sell for its own account, (2) second, the shares
of Registrable Shares requested by the Holders to be included in such
registration , pro rata among the Holders thereof requesting inclusion in such
registration on the basis of the number of securities requested to be included
by all such Holders, and (3) third, any other securities requested to be
included.

Section 4.

Preparation and Filing.

If and whenever the Company is under an obligation pursuant to the provisions of
the Agreement to effect the registration of any Registrable Shares, the Company
shall, as expeditiously as practicable:

(a)

mail the Electing Holder Questionnaire to the Holders.  The Holders shall have
at least ten (10) calendar days from the date on which the Electing Holder
Questionnaire is first mailed to the Holders to return a completed and signed
Electing Holder Questionnaire to the Company.  The term “Electing Holder” shall
mean any Holder that has returned a completed and signed Electing Holder
Questionnaire to the Company in accordance with this Section 3(a);

7

--------------------------------------------------------------------------------



(b)

use its best efforts to cause a registration statement that registers such
Registrable Shares to become and remain effective until all of such Registrable
Shares have been disposed of;

(c)

furnish, at least five (5) Business Days before filing of the Registration
Statement or other registration statement that registers such Registrable
Shares, the Prospectus or other prospectus relating thereto or any amendments or
supplements relating to such a registration statement or prospectus, to the
Electing Holders and any counsel of such holders copies of all such documents
proposed to be filed which documents shall be subject to review thereof.  If any
such Registration Statement refers to any Electing Holder by name or otherwise
as the holder of any securities of the Company, then such Electing Holder shall
have the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Electing Holder, to the effect that
the holding by such Electing Holder of such securities is not to be construed as
a recommendation by such Electing Holder of the investment quality of the
Company’s securities covered thereby or (ii) in the event that such reference to
such Electing Holder by name or otherwise is not required by the Securities Act
or any similar federal statute then in force, the deletion of the reference to
such Electing Holder in any amendment or supplement to the Registration
Statement filed or prepared subsequent to the time such reference ceases to be
required;

(d)

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to ensure the inclusion of all Registrable Shares in such applicable
registration statement and/or prospectus and as may be necessary to keep such
registration statement effective until all of such Registrable Shares have been
disposed of and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of such Registrable Shares; cause the related
Prospectus or other prospectus to be amended or supplemented by any required
prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and respond as promptly as reasonably possible to any comments
received from the Commission with respect to such Registration Statement or
other registration statement or any amendment thereto;

(e)

notify the Electing Holders immediately at any time when a prospectus relating
to such Registrable Shares or any document related thereto includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing and, at the request of the Electing
Holders prepare and furnish to such Electing Holders a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the offerees of such shares, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

(f)

from the date hereof until all of such Registrable Shares have been disposed of,
the Company shall promptly take such action as may be necessary, including
preparing a post-effective amendment or supplement to the Registration Statement
or Prospectus, or any document incorporated therein by reference, so that (i)
each of the Registration Statement and any amendment thereto and the Prospectus
and any amendment or supplement thereto (and each report or other document
incorporated by reference therein in each case) complies in all respects with
the Securities Act and the Exchange Act and the respective rules and regulations
thereunder, (ii) each of the Registration Statement and any amendment thereto
does not, when it becomes effective, contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading and (iii) each of the Prospectus and any amendment or
supplement to the Prospectus does not at any time prior to the disposal of all
of such Registrable Shares include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;

8

--------------------------------------------------------------------------------



(g)

notify in writing the Electing Holders participating in such registration and
their counsel (i) of the receipt by the Company of any notification with respect
to any comments by the Commission with respect to such registration statement or
prospectus or any amendment or supplement thereto or any request by the
Commission for the amending or supplementing thereof or for additional
information with respect thereto, (ii) of the receipt by the Company of any
notification with respect to the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement or prospectus or any
amendment or supplement thereto or the initiation or threatening of any
proceeding for that purpose, (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purposes and (iv) of the existence of any fact or the
happening of any event that causes the Company to become an “ineligible issuer,”
as defined in Rule 405;

(h)

use its best efforts to register or qualify such Registrable Shares under such
other securities or blue sky laws of such jurisdictions as the Holders
reasonably request and do any and all other acts and things which may be
reasonably necessary or advisable to enable the Holders to consummate the
disposition in such jurisdictions of the Registrable Shares owned by the
Holders; provided, however, that the Company will not be required to qualify
generally to do business, subject itself to general taxation or consent to
general service of process in any jurisdiction where it would not otherwise be
required to do so but for this Section 4(h);

(i)

without limiting Section 4(h), use its best efforts to cause such Registrable
Shares to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Electing Holders to consummate the disposition of such
Registrable Shares;

(j)

use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Shares for sale in any jurisdiction, at
the earliest practicable moment;

(k)

furnish to the Electing Holders such number of copies of a summary prospectus,
if any, or other prospectus, including a preliminary prospectus, in conformity
with the requirements of the Securities Act, and such other documents as such
Electing Holders may reasonably request in order to facilitate the public sale
or other disposition of such Registrable Shares;

9

--------------------------------------------------------------------------------



(l)

in connection with any underwritten offering:

(i)

use its best efforts to obtain from its independent certified public accountants
comfort letters in customary form and at customary times and covering matters of
the type customarily covered by comfort letters and deliver such letters to any
applicable underwriters;

(ii)

use its best efforts to obtain from its counsel an opinion or opinions in
customary form and deliver such opinions to any applicable underwriters;

(iii)

issue and deliver customary officer’s and other closing certificates to any
applicable underwriters;

(iv)

promptly issue to any underwriter to which the Electing Holders may sell shares
in such offering, certificates evidencing such Registrable Shares;

(v)

the Company shall, if requested, promptly include or incorporate in a prospectus
supplement or post-effective amendment to the Registration Statement such
information as the applicable underwriters reasonably agree should be included
therein and to which the Company does not reasonably object and shall make all
required filings of such prospectus supplement or post-effective amendment as
soon as practicable after it is notified of the matters to be included or
incorporated in such prospectus supplement or post-effective amendment;

(m)

if an Electing Holder is or is to be identified by the Commission or the NASD as
an “underwriter”, at the request of such Electing Holder, the Company shall (A)
furnish to such Electing Holder, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as the
Holders may reasonably request (i) a comfort letter from the Company’s
independent certified public accountants at customary times in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Holders, and
(ii) an opinion of counsel representing the Company for purposes of such
Registration Statement at customary times in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Holders,
and (B) permit such Electing Holder to participate in good faith in the
preparation of such registration or comparable statement and to require the
insertion therein of material, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included, subject
to review by the Company and their counsel after consultation with such holder.
 Notwithstanding anything herein to the contrary, no Electing Holder shall be
designated as an “underwriter” by the Company in any Registration Statement
without the consent of such Electing Holder;

(n)

provide a transfer agent and registrar (which may be the same entity and which
may be the Company) for such Registrable Shares;

(o)

otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and make available to its securityholders, as soon
as reasonably practicable, but in any event not later than eighteen months after
(i) the effective date (as defined in Rule 158(c) under the Securities Act) of
the Registration Statement, (ii) the effective date of each post-effective
amendment to the Registration Statement, and (iii) the date of each filing by
the Company with the Commission of an Annual Report on Form 10-K that is
incorporated by reference in the Registration Statement, an earnings statement
of the Company and its subsidiaries complying with Section 11(a) of the
Securities Act and the rules and regulations of the Commission thereunder
(including, at the option of the Company, Rule 158);

10

--------------------------------------------------------------------------------



(p)

if requested by an Electing Holder, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Electing Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Shares, including, without
limitation, information with respect to the number of Registrable Shares being
offered or sold, the purchase price being paid therefor and any other terms of
the offering of the Registrable Shares to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement
reasonably requested by such holder;

(q)

otherwise use its best efforts to take all other steps necessary to effect the
registration of such Registrable Shares contemplated hereby; and

(r)

in connection with the due diligence efforts of any Electing Holder who is or is
to be identified as an “underwriter,” the Company shall make available for
inspection during business hours and upon reasonable advance request by (i) any
Electing Holder, (ii) counsel for such Electing Holder and (iii) one firm of
accountants or other agents retained by such Electing Holder (collectively, the
“Deemed Underwriter Inspectors”), all Records, as shall be reasonably deemed
necessary by each Deemed Underwriter Inspector, and cause the Company’s
officers, directors and employees to supply all information which any Deemed
Underwriter Inspector may reasonably request.

The Company shall not permit any officer, director, underwriter, broker or any
other Person acting on behalf of the Company to use any Free Writing Prospectus
in connection with the Registration Statement covering Registrable Shares,
without the prior written consent of the holders of a majority of the
Registrable Shares, which consent shall not be unreasonably withheld or delayed.
 Any consent to the use of a Free Writing Prospectus included in an underwriting
agreement to which the Electing Holders are parties shall be deemed to satisfy
the requirement for such consent.  The Holders, upon receipt of any notice from
the Company of any event of the kind described in Sections 4(e) or 4(g), shall
forthwith discontinue disposition of the Registrable Shares pursuant to the
registration statement covering such Registrable Shares until such holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Sections 4(e) or 4(g), and, if so directed by the Company, the Holders shall
deliver to the Company all copies, other than permanent file copies then in such
holder’s possession, of the prospectus covering such Registrable Shares at the
time of receipt of such notice.

Section 5.

Expenses.

All expenses incurred by the Company, and all expenses separately incurred by
the Holders, in complying with their obligations pursuant to the Agreement and
in connection with the registration and disposition of Registrable Shares,
including, without limitation, all registration and filing fees (including all
filing fees incident to filing with the NASD), fees and expenses of complying
with securities and blue sky laws, printing expenses, fees and expenses of the
Company’s counsel and accountants and the Holders’ counsel shall be paid by the
Company, including all underwriting fees and expenses (including legal expenses
and expenses of the Company’s other advisors); provided, however, that all
underwriting discounts and selling commissions applicable to the Registrable
Shares shall be borne by the Holders in the applicable underwritten offering.

11

--------------------------------------------------------------------------------



Section 6.

Indemnification.

(a)

In connection with any registration of any Registrable Shares under the
Securities Act pursuant to the Agreement, the Company shall indemnify and hold
harmless the Holders, its officers, directors, employees, members, partners, and
advisors and their respective Affiliates, each underwriter, broker or any other
Person acting on behalf of the Holders and each other Person, if any, who
controls any of the foregoing Persons within the meaning of the Securities Act
against any losses, claims, damages, liabilities, or actions joint or several
(or actions in respect thereof), to which any of the foregoing Persons may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or allegedly untrue statement of a material
fact contained in the registration statement under which such Registrable Shares
were registered under the Securities Act, any preliminary prospectus or final
prospectus contained therein or otherwise filed with the Commission, any
amendment or supplement thereto or any document incident to registration or
qualification of any Registrable Shares, or any Issuer Free Writing Prospectus,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or, with respect to any prospectus, necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or any violation by the Company of the Securities Act
or state securities or blue sky laws applicable to the Company or relating to
action or inaction required of the Company in connection with such registration
or qualification under such state securities or blue sky laws; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action (including any legal or other expenses incurred) arises out
of or is based solely upon an untrue statement or allegedly untrue statement or
omission or alleged omission made in said registration statement, preliminary
prospectus, final prospectus, amendment, supplement, Issuer Free Writing
Prospectus or document incident to registration or qualification of any
Registrable Shares in reliance upon and in conformity with written information
furnished to the Company by the Holders specifically for use in the preparation
thereof or for any Holder’s failure to deliver a prospectus, Issuer Free Writing
Prospectus or for selling any shares of Common Stock pursuant to such prospectus
after the Company has provided to the Holders written notice of the Company’s
receipt of a stop order relating to such Registration Statement or for selling
any shares of Common Stock pursuant to such prospectus after the Holders have
received written notice pursuant to Sections 4(e) or 4(g).

(b)

In connection with any registration of Registrable Shares under the Securities
Act pursuant to the Agreement, each Electing Holder shall severally (based on
the percentage of all Registrable Shares included in such registration that were
owned by such holder) and not jointly and severally indemnify and hold harmless
the Company, each director of the Company, each employee and advisor of the
Company, each officer of the Company who shall sign such registration statement,
each underwriter, broker or other Person acting on behalf of the Holders, the
Affiliates of each of the foregoing, and each Person who controls any of the
foregoing Persons within the meaning of the Securities Act with respect to any
statement or omission from such registration statement, any preliminary
prospectus or final prospectus contained therein or otherwise filed with the
Commission, any amendment or supplement thereto or Issuer Free Writing
Prospectus or any document incident to registration or qualification of any
Registrable Shares, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or such
underwriter by such Electing Holder specifically for use in connection with the
preparation of such registration statement, preliminary prospectus, final
prospectus, amendment, supplement,  document or Issuer Free Writing Prospectus;
provided, however, that the maximum amount of liability in respect of such
indemnification shall be limited, in the case of each Electing Holder, to an
amount equal to the gross amount actually received by such Electing Holder from
the sale of Registrable Shares effected pursuant to such registration.

12

--------------------------------------------------------------------------------



(c)

Promptly after receipt by an indemnified party of notice of the commencement of
any action involving a claim referred to in this Section 5, such indemnified
party will, if a claim in respect thereof is made against an indemnifying party,
give written notice to the latter of the commencement of such action.  The
failure of any indemnified party to notify an indemnifying party of any such
action shall not (unless such failure shall have a material adverse effect on
the indemnifying party) relieve the indemnifying party from any liability in
respect of such action that it may have to such indemnified party hereunder.  In
case any such action is brought against an indemnified party, the indemnifying
party will be entitled to participate in and to assume the defense thereof,
jointly with any other indemnifying party similarly notified to the extent that
it may wish, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
responsible for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof; provided, however,
that if any indemnified party shall have reasonably concluded that there may be
one or more legal or equitable defenses available to such indemnified party
which are additional to or conflict with those available to the indemnifying
party, or that such claim or litigation involves or could have an effect upon
matters beyond the scope of the indemnity agreement provided hereunder, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party (but shall have the right to participate
therein with counsel of its choice) and such indemnifying party shall reimburse
such indemnified party and any Person controlling such indemnified party for
that portion of the fees and expenses of any counsel retained by the indemnified
party which is reasonably related to the matters covered by the indemnity
agreement provided hereunder. If the indemnifying party assumes the defense of a
claim, the indemnified party shall agree to any settlement, compromise or
discharge of a claim that the indemnifying party may recommend that has as the
sole remedy monetary damages, that by its terms obligates the indemnifying party
to pay the full amount of the liability in connection with such claim, and that
has no finding or admission of any violation of any law or regulation or of the
rights of any Person and no effect on any other claims that may be made against
the indemnified party.   If the indemnifying party is not entitled to, or elects
not to, assume the defense of a claim, it will not be obligated to pay the fees
and expenses of more than one counsel with respect to such claim.

(d)

If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an indemnified party with respect to any loss,
claim, damage, liability or action referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party hereunder, shall
contribute to the amounts paid or payable by such indemnified party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties agree
that it would not be just and equitable if contribution pursuant hereto does not
take account of the equitable considerations referred to herein.  No Person
guilty or liable of fraudulent misrepresentation shall be entitled to
contribution from any Person.

13

--------------------------------------------------------------------------------



(e)

Notwithstanding any other provision of this Section 6, in no event will any
Electing Holder be required to undertake any liability or obligation under this
Section 6 for an aggregate amount in excess of the dollar amount of the proceeds
(after deducting any fees, discounts and commissions applicable thereto)
received by such Electing Holder from the sale of such Electing Holder’s
Registrable Shares giving rise to such liability or obligation (net of all
expenses paid by such holder in connection with any claim relating to this
Section 5 and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission).  

(f)

The obligations of the Company under this Section 6 shall be in addition to any
liability that the Company may otherwise have to any indemnified party and the
obligations of any indemnifying party under this Section 6 shall be in addition
to any liability that such indemnifying party may otherwise have to the Company.
 The remedies provided in this Section 5 are not exclusive and shall not limit
any rights or remedies that may otherwise be available to an indemnified party
at law or in equity.

Section 7.

Free Writing Prospectus.  Each Holder represents that it has not prepared or had
prepared on its behalf or used or referred to or distributed, and agrees that it
will not prepare or have prepared on its behalf or use or refer to or, except as
contemplated by the Agreement, distribute, any Free Writing Prospectus with
respect to the sale of its Registrable Shares pursuant to the Registration
Statement, in each case, without the prior written consent of the Company not to
be unnecessarily withheld and, in connection with any underwritten offering, the
underwriters.  Any such Free Writing Prospectus consented to by the Company and
the underwriters, as the case may be, is hereinafter referred to as a “Permitted
Free Writing Prospectus.”  The Company represents and agrees that it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus, including in respect of timely filing with the
Commission, legending and record keeping.

Section 8.

Exchange Act Compliance.

The Company shall comply with all of the reporting requirements of the Exchange
Act applicable to it and shall comply with all other public information
reporting requirements of the Commission which are conditions to the
availability of Rule 144.  The Company shall cooperate with the Holders in
supplying such information as may be necessary for the Holders to complete and
file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of Rule 144. The Company shall
cause its counsel to issue a legal opinion to the Company's transfer agent if
required by the Company’s transfer agent to effect the removal of any legend to
the extent that such legend is permitted to be removed in accordance with the
terms of Rule 144, the Agreement and the other applicable rules and regulations.

14

--------------------------------------------------------------------------------



Section 9.

Remedies.  

The Company acknowledges and agrees that any failure by the Company to comply
with its obligations under the Agreement may result in material irreparable
injury to the Holders for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of any such failure, the Holders or any holder of Registrable Shares may
obtain such relief as may be required to specifically enforce the Company’s
obligations hereunder.  The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

Section 10.

Benefits of Agreement; Third Party Beneficiaries.

Except as provided herein, the Agreement shall bind and inure to the benefit of
the Company, the Holders and subject to Section 10, the respective successors
and permitted assigns of the Company and the Holders.  

Section 11.

Assignment.

The Holders may assign its rights hereunder to any purchaser or transferee of
Registrable Shares; provided, however, that such purchaser or transferee shall,
as a condition to the effectiveness of such assignment, be required to execute a
counterpart to the Agreement agreeing to be treated as a Holders whereupon such
purchaser or transferee shall have the benefits and liabilities of, and shall be
subject to the restrictions contained in, the Agreement as if such purchaser or
transferee was originally included in the definition of a Holders herein and had
originally been a party hereto.  

Section 12.

Entire Agreement.

The Agreement, and the other writings referred to herein or delivered pursuant
hereto, contain the entire agreement among the parties hereto with respect to
the subject matter hereof and supersede all prior and contemporaneous
arrangements or understandings with respect thereto.  

15

--------------------------------------------------------------------------------



Section 13.

Other Registration Rights.  The Company will not, on or after the date of the
Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in the Agreement or
otherwise conflicts with the provisions hereof.  The Company shall not permit
any securities other than the Registrable Shares to be included in any
Registration Statement without the prior written consent of the Holders and upon
terms reasonably acceptable to the Holders.

Section 14.

Notices.

All notices, requests, consents and other communications hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or sent by telecopy, electronic transmission, nationally-recognized
overnight courier or first class registered or certified mail, return receipt
requested, postage prepaid, addressed to such party at the address set forth
below or such other address as may hereafter be designated in writing by such
party to the other parties:

(i)

if to the Company, to:

Room 909, Tower B

Chang’an Metropolis Center

No. 88 Nanguanzheng Street

Xi’an 710068, China

Attention: Guangyu Wu, Chief Executive Officer

Tel: +86 (29) 8765-1096

Fax: +86 (29) 8765-1099




with a copy to:

Bernard & Yam, LLP

401 Broadway, Suite 1501

New York, NY 10013

Attention: Bin Zhou

Tel: 1 (212) 219-7783

Fax: 1 (212) 219-3604

 

(ii)

if to the Holders, to:

Carlyle Asia Investment Advisors Limited

2202-2207A, Plaza 66

1266 Nanjing Xi Road

Shanghai  200040, P.R.C.

Attention: Nicholas Shao

Tel: +86 (21) 6103-3266

Fax: +86 (21) 6103-3220

 

with a copy to:

 

O’Melveny & Myers LLP

Plaza 66, 37th Floor

1266 Nanjing Road West

Shanghai 200040, P.R.C.

Attention: Portia Ku

Tel: + 86 (21) 2307-7000

Fax: + 86 (21) 2307-7300

16

--------------------------------------------------------------------------------



All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of dispatch by
nationally-recognized overnight courier, on the next Business Day following such
dispatch and (c) in the case of email, upon receipt of acknowledgement of
receipt (d) in the case of mailing, on the fifth Business Day after the posting
thereof.

Section 15.

Modifications; Amendments; Waivers.

The terms and provisions of the Agreement may not be modified or amended except
pursuant to a writing signed by the Company and the Holders.  Any waiver of any
provision of the Agreement requested by any party hereto must be granted in
advance, in writing by the party granting such waiver.

Section 16.

Counterparts; Facsimile Signatures.

The Agreement may be executed in any number of original or facsimile
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

Section 17.

Headings.

The headings of the various sections of the Agreement have been inserted for
convenience of reference only and shall not be deemed to be a part of the
Agreement.

Section 18.

Governing Law.

The Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any law or rule that would cause
the laws of any jurisdiction other than the State of New York to be applied.

Section 19.

Severability.

It is the desire and intent of the parties that the provisions of the Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of the Agreement would be held in any jurisdiction
to be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of the Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.  Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as to not be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of the Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

17

--------------------------------------------------------------------------------



Section 20.

Survival.  The respective indemnities, agreements, representations, warranties
and other provisions set forth in the Agreement or made pursuant hereto shall
remain in full force and effect, and shall survive the transfer and registration
of the Registrable Shares of the Holders.

*  *  *  *


 

 

 

 

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

CHINA RECYCLING ENERGY

 

CORPORATION

 

 

 

 

 

By:



                                                                  

 

Name:



                                                                  

 

Title:



                                                                  

 

 

 

 

 

 

 

For and on behalf of:

 

CARLYLE ASIA GROWTH PARTNERS III,

 

L.P.

 

 

 

 

 

By:



                                                                  

 

Name:



                                                                  

 

Title:



                                                                  

 

 

 

For and on behalf of:

 

 

 

CAGP III CO-INVESTMENT, L.P.

 

 

 

 

 

By:

                                                                  

 

Name:



                                                                  

 

Title:



                                                                  

S-1

--------------------------------------------------------------------------------